Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of indentations and protrusions on both the inner tin and the outer tin must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "30" have both been used to designate out tin.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 60.  
The drawings are objected to as failing to comply with C.F.R 1.84(t) because the drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.  MPEP 608.02 V. 
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  The hatching of juxtaposed different elements must be angled in a different way.  MPEP 608.02 V. 	
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20 & 40.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because of the following informalities: acronyms exist without being defined at their first instance. Appropriate correction is required.  See at least ASTM.
The disclosure is objected to because of the following informalities: the figures of the brief description are not in order and include incorrect descriptions.  Figure 3 is not a side view of the inner tin, but depicts a side view of the outer tin.  P. 0022 also incorrectly describes figure 3. 
Appropriate correction is required.
The disclosure is objected to because of the following informalities: the amendment has improperly added reference characters in the middle of terms.  See “tin (30)s” of the abstract.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “tin (30)’s” should be corrected to “tins (30)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 of “a plurality of indentations and protrusions on both the inner tin (30) and the outer tin (10) secures the inner tin (30) within the outer tin (10) without restricting the inner tin (30)'s ability to slide up and down within the outer tin (10)” is led to be indefinite.  It is unclear if each of the inner tin and outer tin have both a plurality of indentations and a plurality of protrusions or if the outer tin has a plurality of indentations while the inner tin has a plurality of protrusions.  In light of the original figures the claim will be interpreted as the latter.  Further, it is unclear if the indentations and protrusions do not restrict the inner tins ability to slide up and down within the outer tin to any degree or if the indentations and protrusions are arranged to permit the inner tin to slide some amount up and down within the outer tin.  In light of the original disclosure, and the fact that interaction which secures does not possible to also have no restriction, the limitation will be interpreted as the latter.
The limitation of line 6 of “a lid” is led to be indefinite as it is unclear if this is a newly recited structure or refers back to “a lid” of line 1.  In order to apply art to the claim the limitation will be interpreted as the latter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gnepper (US US 8091709).
Claim 1: Gnepper discloses a child-resistant package 10 (container) including an shell 14 (outer tin) and a tray 12 (inner tin), and a lid 34, where the tray 12 (inner tin) is capable of sliding up and down within the shell 14 (outer tin), and a plurality of slots 28 (indentations) and finger tab 62 (protrusions) on both the tray 12 (inner tin) and the shell 14 (outer tin) secures the tray 12 (inner tin) within the shell 14 (outer tin) without restricting the trays 12 (inner tin) ability to slide up and down within the shell 14 (outer tin), and further including a lid 34, where the lid 34 capable of being locked by moving the tray 12 (inner tin) down inside the shell 14 (outer tin) to a bottom position and the lid 34 is capable of being unlocked by releasing the lid 34 from the tray 12 (inner tin) by pushing the tray 12 (inner tin) up from the bottom position and sliding the lid 34 to an open position (see fig. 1, 3, & 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 6543633).
Claim 1:  Field discloses a safety container 60 including a safety cover 68 (outer tin) and a container body 61 (inner tin), and a lid (60), where the container body 61 (inner tin) is capable of sliding up and down within the safety cover 68 (outer tin), and a groove 70 (indentation) and thread 62 (protrusion) on both the container body 61 (inner tin) and the safety cover 68 (outer tin) secures the container body 61 (inner tin) within the safety cover 68 (outer tin) without restricting the container bodys 61 (inner tin) ability to slide up and down within the safety cover 68 (outer tin), and further including a cap 65 (lid), where the cap 65 (lid) capable of being locked by moving the container body 61 (inner tin) down inside the safety cover 68 (outer tin) to a bottom position and the cap 65 (lid) is capable of being unlocked by releasing the cap 65 (lid) from the container body 61 (inner tin) by pushing the container body 61 (inner tin) up from the bottom position and sliding the cap 65 (lid) to an open position (see fig. 6-7).
Field discloses the claimed invention except for a plurality of indentations and protrusions.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided multiple grooves 70 (indentations) and threads 62 (protrusions) as it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2256257 & US 3791514 are pertinent to sliding, protrusions, and indentations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736